DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/11/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1:	Claims 12-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0076574 A1 Shimotsusa et al in view of US 2003/0106027 A1 Brennan.
2:	As for Claim 12, Shimotsusa et al depicts in Figures 2, 4 and 9 and teaches in paragraphs [0038, 0118 and 0119] A photoelectric conversion apparatus comprising: a first substrate (901) including a semiconductor region in which a plurality of pixels are arranged (903), each pixel including a photoelectric conversion element (201); and a second substrate (902) including a semiconductor region 
	Brennan depicts in Figures 3 and 8 and teaches in Paragraphs [0010 and 0011] that it is advantageous when designing stacked chips that include vias to for vias with redundant paths when wiring space allows as depicted in Figure (3 element 104) in order to provide a redundant path in the event of a failure (201) (Paragraph 0035) in order to improve the usable life of the circuitry.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a redundant via path as depicted in Figure 3 of Brennan 
3:	As for Claim 13, Brennan further depicts in Figures 3 and 8 and teaches in Paragraphs [0010 and 0011] wherein the number of the one or more first connecting portions is less than the number of the one or more second connecting portions. Brennan teaches using redundant connection for some of the connection. When applied to the invention of Shimotsusa et al, (415) has single connections and (417) has multiple connection.
4:	As for Claim 14, Shimotsusa et al further teaches in Paragraph [0034 and 0035] wherein the circuit includes the signal processing circuit, each of the plurality of pixels includes a transistor (205) having a gate for receiving a signal based on charges generated in the photoelectrical conversion element (202), and the first electrically conductive portion is included in a signal path between the transistor (205) and the signal processing circuit.
5:	As for Claim 15, Brennan further depicts in Figures 3 and 8 and teaches in Paragraphs [0010, 0011, and 0061] wherein the number of the one or more first connecting portions is less than the number of the one or more second connecting portions. Brennan teaches using redundant connection for some of the connection. When applied to the invention of Shimotsusa et al, (415) has single connections and (417) has multiple connection.
6:	As for Claim 16, Shimotsusa et al further teaches in Paragraph [0039] wherein the circuit includes the control circuit, and the second electrically conductive portion (417) is included in a signal path between the control circuit and one of the plurality of pixels.
7:	As for Claim 17, Brennan further depicts in Figures 3 and 8 and teaches in Paragraphs [0010 and 0011] wherein the number of the one or more first connecting portions is less than the number of the one or more second connecting portions. Brennan teaches using redundant connection for some of the 
8:	As for Claim 18, Brennan further depicts in Figures 13A-13C and teaches in Paragraphs [0099-0101] wherein the first substrate (401) further comprises a first wiring layer including the plurality of electrically conductive portions (1304) of the first substrate (401) and a second wiring layer including the first and second electrically conductive portions, and the second wiring layer is a wiring layer of wiring layers in the first substrate which is closest to the first wiring layer. Brennan depicts multiple wiring layers in both the first and second substrates
9:	As for Claim 19, Brennan further depicts in Figures 13A-13C and teaches in Paragraphs [0099-0101] wherein the second substrate (402) further comprises a third wiring layer including the plurality of electrically conductive portions (1302) of the second substrate (402) and a fourth wiring layer including the first and second electrically conductive portions, and the fourth wiring layer is a wiring layer of wiring layers in the second substrate which is closest to the third wiring layer. Brennan depicts multiple wiring layers in both the first and second substrates
10:	As for Claim 20, Brennan further depicts in Figures 4 and 13A-13C and teaches in Paragraphs [0099-0101] wherein the circuit includes the signal processing circuit and the control circuit, each of the plurality of pixels includes a transistor (205) having a gate for receiving a signal based on charges generated in the photoelectrical conversion element (202), the first electrically conductive portion (415) is included in a signal path between the transistor (205) and the signal processing circuit, and. the second electrically conductive portion (417) is included in a signal path between the control circuit and one of the plurality of pixels.
11:	As for Claim 21, Brennan further depicts in Figures 3 and 8 and teaches in Paragraphs [0010 and 0011] wherein the number of the one or more first connecting portions is less than the number of the one or more second connecting portions. Brennan teaches using redundant connection for some of the 
12:	As for Claim 22, Brennan further depicts in Figures 3 and 8 and teaches in Paragraph [0049 and 0099] wherein the plurality of connecting portions include at least two connecting portions (1302A and 1302b) arranged in a direction parallel to the first or second face, an insulating member (1301) is arranged between the at least two connecting portions (1302a and 1302b).
13:	As for Claim 23, Shimotsusa et al further teaches in Paragraphs [0057] further comprising one or more plugs (411) in contact with both of the one or more first connecting portions and the first electrically conductive portion.
14:	As for Claim 24, Shimotsusa et al further teaches in Paragraphs [0058] further comprising one or more plugs (414) in contact with both of the one or more second connecting portions and the second electrically conductive portion.
15:	As for Claim 25, Shimotsusa et al further teaches in Paragraphs [0040 and 0041] wherein the signal processing circuit includes an analog/digital conversion circuit configured to convert a single based on charges generated in the photoelectric conversion element (202) into a digital signal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
March 8, 2022